Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 08/28/2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-20 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  providing an offer for a proposed transaction to a potential recipient. As best understood by the Examiner, the limitations that set forth this abstract idea are: " obtaining first information that relates to the potential recipient; assigning a respective value to each of a plurality of first parameters based on the first information; assigning a respective value to each of a plurality of second parameters based on second information that relates to the offer for the proposed transaction; determining a composite score based on the assigned first parameter values and the assigned second parameter values; and determining, based on the composite score, whether to provide the offer for the proposed transaction to the potential recipient”;.   Such limitations are considered to be abstract ideas, because the limitations are directed toward an example of certain methods of organizing human activity such as a commercial ( in the form of  advertising, and/or  marketing or sales activities);.  The claims are also directed to mathematical concepts ( mathematical relationships).  
Step 2AProng 2: The additional elements “processor”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (processor) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-10 do not add significantly more. 
The dependent claims 2-10 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims 
Further still, claims 11-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-10 and are also rejected accordingly.  Therefore, the claims 1-20 are not  statutory.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). In the present application the Applicant's claims are directed towards two determining steps.  Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. Here Applicant's claim are directed toward the limitation of determining a composite score based on the assigned first parameter values and the assigned second parameter values; and determining, based on the composite score, whether to provide the offer for the proposed transaction to the potential recipient (claims 1 and 11); determining of whether to provide the offer for the proposed transaction to the potential recipient comprises comparing the composite score with a predetermined threshold value and determining whether to provide the offer based on a result of the comparing (claims 9 and 19);.  The Federal Circuit in (In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, 1245-46 (Fed. Cir. 1992)) stressed that the written description requirement was satisfied because the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” Id at 1534, 25 USPQ2d at 1246 (emphasis in original). See MPEP § 2161.01- §2163.07(b).   Further, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.”  Id.  Here, Applicant’s specification gives several examples but does not provide the algorithm that performs the claimed “determining a composite score based on the assigned first parameter values and the assigned second parameter values; and determining, based on the composite score, whether to provide the offer for the proposed transaction to the potential recipient (claims 1 and 11); determining of whether to provide the offer for the proposed transaction to the potential recipient comprises comparing the composite score with a predetermined threshold value and determining whether to provide the offer based on a result of the comparing (claims 9 and 19);” function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(b) as being anticipated by Cassel,et al, US Pub No: 2020/0202317 A1. 


As per claims 1 and 11, Cassel teaches:
obtaining first information that relates to the potential recipient  (see at least the abstract and  paragraphs 29-32);
assigning a respective value to each of a plurality of first parameters based on the first information 
assigning a respective value to each of a plurality of second parameters based on second information that relates to the offer for the proposed transaction;
see at least paragraphs the abstract, paragraphs 29-32, 34,  116 -118, 128, 133-142;
determining a score (i.e. composite) based on the assigned first parameter values and the assigned second parameter values (see at least paragraphs 31-34, 164, 344 and claim 1);
determining, based on the score, whether to provide the offer for the proposed transaction to the potential recipient (see at least the abstract, paragraphs 179-182, 344 and claim 1);

As per claims 2 and 12, teaches:
wherein the determining of the composite score comprises applying a first algorithm to each of the plurality of first parameters and to each of the plurality of second parameters, and 
wherein the first algorithm corresponds to at least one from among a logistic regression model, a decision tree model, a support vector machine model, and a clustering model;
See at least paragraphs 31, 142, 144-150;

As per claims 3 and 13, Cassel teaches: 
wherein the plurality of first parameters includes at least one from among a parameter that relates to an age of the potential recipient, a parameter that relates to a gender of the potential recipient, a parameter that relates to a  P60868 place of residence of the potential recipient, a parameter that relates to a device type used by the potential recipient, a digital profile parameter that relates to the potential recipient, a financial product type parameter, an account activation duration parameter, and a shopping history parameter (see at least paragraphs 31-32, 174-175);

As per claims 4 and 14, Cassel teaches:
wherein a value of the parameter that relates to the device type is based on at least one from among a manufacturer of the device and an operating system employed by the device (see at least paragraphs 31-32 and 111;

As per claims 5 and 15, Cassel teaches:
wherein a value of the financial product type parameter is based on an account type that includes at least one from among a credit card account, a debit card account, a checking account, and a savings account (see at least paragraphs 34-36);


As per claims 6 and 16, Cassel teaches:
wherein a value of the shopping history parameter is based on at least one from among a number of transactions executed within a predetermined time interval, an average dollar amount of the transactions executed within the predetermined time interval, and a maximum dollar amount of the transactions executed within the predetermined time interval ( see at least paragraphs 39 and 48);
  
As per claims 7 and 17, Cassel teaches:
wherein the plurality of second parameters includes at least one from among a transaction type parameter, a merchant type parameter, and a merchant digital wallet mechanism parameter (see at least paragraphs 37, 39);

As per claims 8 and 18, Cassel s teaches:
wherein a value of the transaction type parameter is based on whether the proposed transaction is an online transaction or a swipe transaction that is to be executed by using a point-of-sale device to swipe a payment card ( see at least paragraphs 37, 39);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 and 19-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Cassel,et al, US Pub No: 2020/0202317 A1 in view of Jones et al, US Pat No: 6925441 B1.



Cassel discloses the limitations as shown above.
Cassel further  discloses:
wherein the determining of whether to provide the offer for the proposed transaction to the potential recipient (see at least the abstract, paragraphs 179-182, 344 and claim 1);
Cassel  does not specifically disclose, but Jones , however, discloses:
comparing the composite score with a predetermined threshold value and determining whether to provide the offer based on a result of the comparing (see at least column 9, lines 44-67, column 10, lines 1-18 and  fig ( 1 and 3) with the associated text.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the method of using supervised models to match users and offers of Caseels,   the ability to include the system and method of targeted marketing as taught by Jones, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (improving effectiveness of offer delivering)of the combination were predictable.
 

Claims 10 and 20:
Cassel discloses the limitations as shown above.
Cassel further  discloses:
wherein the determining of whether to provide the offer for the proposed transaction to the potential recipient (see at least the abstract, paragraphs 179-182, 344 and claim 1);
Cassel does not specifically disclose, but Jones , however, discloses:
notifying the potential recipient of the offer by transmitting at least one from among an email message, a text message, and a mobile alert message to the potential recipient (see at least column 7, lines 31-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the method of using supervised models to match users and offers of Caseels,   the ability to include the system and method of targeted marketing as taught by Jones, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (improving effectiveness of offer delivering)of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571) 270-3948.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682